MEMORANDUM **
*764Florentino Zuniga Colin and Iridia Virginia Colin Paredes, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceedings and remand. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), and we grant the petition for review and remand for further proceedings.
The BIA abused its discretion by failing to adequately address new and material evidence regarding petitioners’ son’s special educational needs. See Ordonez v. INS, 345 F.3d 777, 785 (9th Cir.2003) (holding that reopening is appropriate “where the new facts alleged, when coupled with the facts already of record, satisfy us that it would be worthwhile to develop the issues further at a plenary hearing on reopening”) (quoting Matter of S-V-, 22 I. & N. Dec. 1306, 1308 (BIA 2000) (en banc)). We therefore grant the petition for review and remand for reconsideration of petitioners’ motion to reopen.
The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.